Case 8:20-mc-00127-JLS-JDE Document 13-6 Filed 12/29/20 Page 1 of 2 Page ID #:1291




                         Exhibit D
   Case 8:20-mc-00127-JLS-JDE Document 13-6 Filed 12/29/20 Page 2 of 2 Page ID #:1292




HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)
Matt Warren <matt@warrenlex.com>                                                          Tue, Dec 29, 2020 at 10:20 PM
Reply-To: buck@matters.warrenlex.com
To: Hunter Palmer <hpalmer@bcpc-law.com>
Bcc: 20-127@cases.warrenlex.com

 Hunter—I tried to reach you again just now. Please call me as soon as you can. Thanks.
 [Quoted text hidden]
